Exhibit 10.1










September 24, 2018






Mr. Art A. Garcia
Address on file with the Company


Re:
CFO Transition and Retention Agreement

Dear Art:
This Transition and Retention Agreement (this “Agreement”) sets forth the
understanding between you and Ryder System, Inc. (the “Company”) regarding your
continued employment as Chief Financial Officer of the Company and your planned
retirement and transition. On behalf of the Board of Directors of the Company, I
want to thank you for your years of leadership and your willingness to provide
continued service as Chief Financial Officer and then in the role of Special
Advisor.
1.
Continued Service as Chief Financial Officer and Special Advisor



(a)Transition. Your service as Executive Vice President and Chief Financial
Officer (“CFO”) of the Company will continue until the earlier of (1) the date
your successor to the position of CFO of the Company commences employment with
the Company and (2) April 30, 2019. After a successor commences employment (if
prior to April 30, 2019), you will continue to be employed by the Company and
serve as a Special Advisor to the Company’s Chief Executive Officer (the “CEO”).
As Special Advisor, your duties may include supporting and providing guidance to
the CEO and new CFO and such other reasonable duties as assigned to you by the
CEO.


(b)Retirement Date. Your service as an employee with the Company will end on
April 30, 2019 (the “Retirement Date”).


2.
Compensation



(a)Salary. From now until the Retirement Date (the “Transition Period”), you
will continue to receive your current salary.


(b)Annual Bonus. The execution of this Agreement will not affect your
eligibility to receive an annual bonus for 2018, which will be paid based on
actual performance when 2018 bonuses are generally paid to senior executives of
the Company subject to and in accordance with the terms of such annual bonus
program. You will not be eligible to receive a bonus for fiscal year 2019 other
than in accordance with the Amended and Restated Severance Agreement between you
and the Company dated February 27, 2017 (your “Severance Agreement”).


(c)Long-Term Incentive Cash and Equity Awards. All of your outstanding long-term
incentive awards, including stock options, restricted stock, performance-based
restricted stock rights and performance-based cash awards, will continue to
vest, be earned and be payable (and, for stock options, be exercisable) subject
to and in accordance with their current terms. You will not receive any further
equity or long-term incentive cash awards under the Company’s long-term
incentive plans.


(d)Benefit Plans and Programs. During the Transition Period, subject to your
continued service, you will continue to remain eligible to participate in the
Company employee benefit plans and programs in which you currently participate
on the same terms and conditions as other senior executives of the Company.


(e)Existing Severance Entitlements. As consideration of your agreement to
continue to serve the Company as Chief Financial Officer and thereafter as
Special Advisor, subject to your continued employment through March 1, 2019, you
will be entitled to receive the benefits under your Severance Agreement payable
upon an Involuntary Termination without Cause not due to a Change of Control,
subject to the existing terms and conditions of your Severance Agreement. The
execution of this Agreement does not otherwise affect the benefits you are
entitled to under your Severance Agreement. Your benefits under your Severance
Agreement will become payable in accordance with the terms therein. For the
avoidance of do





--------------------------------------------------------------------------------

Exhibit 10.1


ubt, your employment with the Company continues to be at-will, and if you
voluntarily terminate your employment before March 1, 2019, you will only be
entitled to receive the benefits under your Severance Agreement payable upon a
voluntary termination without Good Reason.


3.
Ongoing Obligations and Other Terms



(a)Ongoing Obligations. You agree and acknowledge that your obligations under
your Severance Agreement, including Section 5(f) (Additional Terms) and Section
10 (Restrictive Covenants), will continue in accordance with their terms. You
acknowledge the potential restrictions on your future employment imposed by such
provisions and covenants are reasonable in both duration and geographic scope
and in all other respects.


(b)Tax Withholding. The Company may withhold from any and all amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.


(c)Section Headings. The section headings used in this Agreement are included
solely for convenience and will not affect, or be used in connection with, the
interpretation of this Agreement.


(d)Governing Law. The validity, interpretation, construction, and performance of
this Agreement will be governed by the laws of the State of Florida without
regard to its conflicts of law principles. You and the Company agree that any
suit, action or other legal proceeding that is commenced to resolve any matter
arising under or relating to any provision of this Agreement will be commenced
only in a court of the State of Florida (or, if appropriate, a federal court
located within the State of Florida), in either case located in Miami, Florida,
and the parties consent to the jurisdiction of such court. You and the Company
accept the exclusive jurisdiction and venue of those courts for the purpose of
any such suit, action or proceeding. You and the Company each hereby irrevocably
waive any right to a trial by jury in any action, suit or other legal proceeding
arising under or relating to any provision of this Agreement.


(e)Severability; Counterparts. The provisions of this Agreement will be deemed
severable, and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof. This
Agreement may be executed in several counterparts, each of which will be deemed
to be an original but all of which together will constitute one and the same
instruments.


(f)Section 409A of the Code. This Agreement is intended to comply with or be
exempt from the requirements of Section 409A of the Internal Revenue Code of
1986 (“Section 409A”) with respect to amounts, if any, subject thereto and shall
be interpreted, construed and performed consistent with such intent. If and to
the extent that any payment under this Agreement is determined by the Company to
constitute “non-qualified deferred compensation” subject to Section 409A
(because a payment is not a “short-term deferral” and not an involuntary
severance payment under Treas. Reg. §1.409A-1(b)(9)(iii)) and that is payable to
you by reason of your termination of employment, then (1) such payment or
benefit shall be made or provided to you only upon a “separation from service”
as defined for purposes of Section 409A under applicable regulations and (2) if
you are a “specified employee” (within the meaning of Section 409A and as
determined by the Company), such payment will not be made or provided before the
date that is six months after the date of your separation from service (or your
earlier death or a change in ownership or effective control within the meaning
of Section 409A). To the extent applicable, each payment under this Agreement
shall be treated as a separate payment for purposes of Section 409A.
* * *
Thank you again for your dedicated leadership and your continued service.
[Remainder of Page Left Intentionally Blank]





--------------------------------------------------------------------------------

Exhibit 10.1


To indicate agreement with the foregoing, please sign and return this Agreement
to me.
                
On behalf of the Company:
By:    /s/ Robert E. Sanchez        
Name:    Robert E. Sanchez
Title:    Chair of the Board and
Chief Executive Officer


Accepted and Agreed:
/s/ Art A. Garcia    
Name:    Art A. Garcia


Date:    September 24, 2018    





